DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/388,246 filed on April 18, 2019 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiefer et al. (US 2013/0341977 A1).
 	In regard to claim 1, Kiefer et al. discloses a computer-implemented method for providing haptic alerts within a vehicle (see at least [0004]), comprising:
receiving vehicle data associated with at least one vehicle warning (see at least [0027]); 
  	determining a severity associated with the at least one vehicle warning (see at least [0029]);
(see at least [0051], [0053]-[0056]); 
 	determining at least one haptic alert that corresponds to the severity and duration of the at least one vehicle warning (see at least [0032], [0033]); and
 	controlling at least one vibrational actuator to provide the at least one haptic alert based on the determined severity and duration of the at least one vehicle warning (see at least [0033], [0041], [0045], [0046], [0051]-[0056]).

 	In regard to claim 2, Kiefer et al. discloses wherein the at least one vehicle warning includes at least: a driving safety warning that pertains to driving conditions or probable driving conditions that are associated with a safe operation of the vehicle and a vehicle maintenance warning that pertains to maintenance or repair of mechanical components, electronic components, portions, or parts of the vehicle (see at least [0056], [0057]).

 	In regard to claim 3, Kiefer et al. discloses wherein determining the severity associated with the at least one vehicle warning includes determining a baseline severity level associated with the at least one vehicle warning, wherein the baseline severity level includes a predetermined level of severity that corresponds to a particular type of driving safety warning or particular type of vehicle maintenance warning (see at least [0056], [0057]).

 	In regard to claim 4, Kiefer et al. discloses wherein determining the severity associated with the at least one vehicle warning includes analyzing the at least one vehicle warning and adjusting the baseline severity level to a real-time severity level based on a particular degree of impact with respect to the safe operation of the vehicle (see at least [0056], [0057]).

 	In regard to claim 5, Kiefer et al. discloses wherein determining the duration associated with the at least one vehicle warning includes determining a timeframe that the at least one vehicle warning persists (see at least [0056], [0057]).

 	In regard to claim 6, Kiefer et al. discloses wherein determining the at least one haptic alert includes determining at least one intensity level associated with the severity and duration of the at least one vehicle warning, wherein the at least one intensity level pertains to a level of intensity of vibratory feedback of the at least one haptic alert (see at least [0056], [0057]).

 	In regard to claim 7, Kiefer et al. discloses wherein determining the at least one haptic alert includes determining at least one frequency level associated with the severity and duration of the at least one vehicle warning, wherein the at least one frequency level pertains to a frequency of vibratory feedback of the at least one haptic alert (see at least [0056], [0057]).

 	In regard to claim 8, Kiefer et al. discloses wherein determining the at least one haptic alert includes determining at least one durational timeframe associated with the severity and duration of the at least one vehicle warning, wherein the at least one durational timeframe pertains to a duration of time of vibratory feedback of the at least one haptic alert (see at least [0056], [0057]).

 	In regard to claim 9, Kiefer et al. discloses wherein controlling the at least one vibrational actuator includes controlling at least one vibrational actuator to provide the at least one vibratory feedback based on the at least one intensity level, the at least one frequency level, and the at least one duration of time of vibratory feedback (see at least [0056], [0057]).

As to claims 10-20, they are system claims and process claims that recite substantially the same limitations as the corresponding method claims 1-9.   As such, claims 10-20 are rejected for substantially the same reasons given for the corresponding claims 1-9 above and are incorporated herein.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Ishihara et al. (US 2017/0291544) and Basiri et al. (US 2015/0258934) define general state of this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.